UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7545


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GREGORY LAMONT AVERY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-cr-00157-BO-1)


Submitted: April 30, 2021                                         Decided: June 15, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Lamont Avery, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory Lamont Avery appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review,

we discern no abuse of discretion in the district court’s determination that, under the

pertinent 18 U.S.C. § 3553(a) sentencing factors, compassionate release was not warranted.

See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (providing standard of

review and outlining steps for evaluating compassionate release motions); see also United

States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (explaining district court is not

categorically required to “acknowledge and address each of the defendant’s arguments on

the record” in support of § 3582(c)(1)(A) motion (emphasis omitted)). Accordingly, we

affirm the district court’s order and deny Avery’s motion to appoint counsel. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2